EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian M. Lek (Reg No. 76,369) on 04/19/2021.

The application has been amended as follows: 

1. (CANCELED)
2. (CANCELED)
3. (CANCELED)
4. (CANCELED)
5. (CANCELED)

6. (CURRENTLY AMENDED) A system, comprising: 
a processor; and 
a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to: 
of an autonomous vehicle, that support is to be provided audibly to the passenger when the support is provided to the passenger; 
detect a divergence of the autonomous vehicle from a predetermined path based upon a position signal output by a position sensor system of the autonomous vehicle and a position signal output by a position sensor system of a mobile computing device of the passenger; and 
responsive to detecting the divergence of the autonomous vehicle from the predetermined path, and in accordance with the profile of the passenger, transmit a signal to the mobile computing device and causing the mobile computing device to output an audible support message, wherein content of the audible support message is based on the detected divergence.

7. (CURRENTLY AMENDED) The system of claim 6, wherein the computer-executable instructions, when executed by the processor, further cause the processor to: authenticate the detected divergence of the autonomous vehicle from the predetermined path against a position of the mobile computing device of the passenger.

8. (CURRENTLY AMENDED) The system of claim 6, wherein the computer-executable instructions, when executed by the processor, further cause the processor to: send a distress signal to inform authorities of the detected divergence of the autonomous vehicle from the predetermined path.

9. (CURRENTLY AMENDED) The system of claim 6, wherein the computer-executable instructions, when executed by the processor, further cause the processor to: determine a cause of the detected divergence of the autonomous vehicle from the predetermined path to be from a malicious attack.

11. (CURRENTLY AMENDED) The system of claim 6, wherein the computer-executable instructions, when executed by the processor, further cause the processor to: stop movement of the autonomous vehicle in response to a malicious attack.

12. (CURRENTLY AMENDED) The system of claim 6, wherein the computer-executable instructions, when executed by the processor, further cause the processor to: authenticate the detected divergence of the autonomous vehicle from the predetermined path against nearby vehicles.

14. (CURRENTLY AMENDED) A method comprising: 
determining, based upon a profile of a passenger of an autonomous vehicle, that support is to be provided audibly to the passenger when the support is provided to the passenger; 
detecting divergence from a predetermined path based upon a position signal output by a position sensor of the autonomous vehicle and a position signal output by a position sensor of a mobile computing device of the passenger; 
and in accordance with the profile of the passenger, transmitting a signal to the mobile computing device and causing the mobile computing device to output an audible support message, wherein content of the audible support message is based on the detected divergence 


15. (CURRENTLY AMENDED) The method of claim 14, further comprising: authenticating the detected divergence of the autonomous vehicle from the predetermined path against a position of the mobile computing device of the passenger.

16. (CURRENTLY AMENDED) The method of claim 14, further comprising: sending a distress signal to inform authorities of the detected divergence of the autonomous vehicle from the predetermined path 

17. (CURRENTLY AMENDED) The method of claim 14, further comprising: comparing a location of the autonomous vehicle and a location of the mobile computing device of the passenger to determine a false positive malicious attack.

a malicious attack, stopping movement of the autonomous vehicle.

19. (CURRENTLY AMENDED) The method of claim 14, further comprising: authenticating the detected divergence of the autonomous vehicle from the predetermined path against nearby vehicles.

Reasons for Allowance
Claims 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 6, the prior art of record fails to disclose, teach, or suggest “detect a divergence of the autonomous vehicle from a predetermined path based upon a position signal output by a position sensor system of the autonomous vehicle and a position signal output by a position sensor system of a mobile computing device of the passenger; and responsive to detecting the divergence of the autonomous vehicle from the predetermined path, and in accordance with the profile of the passenger, transmit a signal to the mobile computing device and causing the mobile computing device to output an audible support message, wherein content of the audible support message is based on the detected divergence”.



It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685